Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 21, no legally permissible combination of references teaches all the specifically listed and enumerated limitations including:
	“a first network formed by a first set of connections between two or more mini- servers in the cluster, wherein the two or more mini-servers in the cluster are configured to perform bidirectional synchronization with one another, and wherein the two or more mini-servers are battery operated portable devices;
	a second network comprising two or more client devices that are isolated from each other while being able to communicate with the first network;
	wherein the system is configured to cause the two or more mini-servers in the cluster to host content in the first network and to provide the content to the two or more client devices in the second network.”
	Claims 25 and 35 are allowable for substantially similar reasons.
Examiner note: The instant specification defines “mini-servers” as being “battery-operated” devices such as “tablets, smart phones, or any other internet-of-things device (par. 0036).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 21-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/            Primary Examiner, Art Unit 2443